 




EXHIBIT 10.27




DEBT EXCHANGE AGREEMENT




THIS DEBT EXCHANGE AGREEMENT (“Agreement”) is made and entered into this 25th
day of March, 2019, by and between Puradyn Filter Technologies Incorporated, a
Delaware corporation with its principal place of business located at 2017 High
Ridge Road, Boynton Beach, Florida  33426 (the “Corporation”), and Joseph V.
Vittoria, an individual with his principal place of business located at 2017
High Ridge Road, Boynton Beach, Florida  33426 (the “Noteholder”).




RECITALS:




WHEREAS, the Corporation owes the Noteholder an aggregate of $8,395,132
including the principal amount of $7,989,622 and accrued but unpaid interest of
$395,510, which such amounts become due and payable on December 31, 2019 (the
“Obligations”) pursuant to the terms and conditions of that certain letter
agreement dated March 28, 2002, as amended from time to time (the “Loan
Agreement”).




WHEREAS, the Corporation has requested that the Noteholder extend the maturity
date of the Obligations for an additional two year period maturing on December
31, 2021 and in exchange therefore has agreed to grant the Noteholder a security
interest in the Corporation’s assets and the Noteholder has agreed to such
request.




WHEREAS, the Noteholder is an executive officer, member of the Board of
Directors and principal shareholder of the Corporation.




WHEREAS, the Corporation and the Noteholder desire to memorialize in writing the
terms, provisions and conditions of the foregoing agreement related to the
Obligations.




AGREEMENT:




NOW, THEREFORE, in consideration of the mutual promises, covenants, agreements,
representations and warranties set forth hereinafter, $10.00 and other good and
valuable consideration , the receipt, adequacy and sufficiency of which the
Corporation and the Noteholder hereby acknowledges and subject to the terms,
provisions and conditions hereof, each of the Corporation and the Noteholder
hereby agrees as follows:




ARTICLE ONE

EXCHANGE OF LOAN AGREEMENT FOR SECURED PROMISSORY NTOE




Subject to the terms of this Agreement, the Corporation shall issue the
Noteholder a senior secured promissory note in the principal amount of the
Obligations (the “Note”) in the form attached hereto as Exhibit A and
incorporated herein by such reference in full and complete satisfaction of the
Obligations and upon which the Loan Agreement shall be deemed terminated by the
parties.  








1




--------------------------------------------------------------------------------

 




ARTICLE TWO

REPRESENTATIONS, WARRANTIES AND AGREEMENTS

OF THE NOTEHOLDER




The Noteholder hereby represents, warrants and agrees to and with the
Corporation that:  




2.1

Capacity to Enter into Agreement.  The Noteholder has full right, power and
authority to execute and deliver this Agreement and all other agreements,
documents and instruments to be executed in connection herewith and perform his
obligations hereunder and thereunder.  When this Agreement and all other
agreements, documents and instruments to be executed by a Noteholder in
connection herewith are executed by the Noteholder and delivered to the
Corporation, this Agreement and such other agreements, documents and instruments
will constitute the valid and binding agreements of the Noteholder enforceable
against the Noteholder in accordance with their respective terms, except as such
enforceability may be limited by or subject to (a) any bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to creditors' rights
generally and (b) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).  




2.2

Conflicts.  The execution, delivery, and consummation of the transactions
contemplated by this Agreement will not (a) violate, conflict with or result in
the breach or termination of, or otherwise give any other contracting party the
right to terminate, or constitute a default (by way of substitution, novation or
otherwise) under the terms of, any contract to which the Noteholder is a party
or by which the Noteholder is bound or by which any of the assets of the
Noteholder is bound or affected, (b) violate any judgment against, or binding
upon, the Noteholder or upon the assets of the Noteholder, or (c) result in the
creation of any lien, charge or encumbrance upon any assets of the Noteholder
pursuant to the terms of any such contract.  




2.3

Consents.  No consent from, or other approval of, any governmental entity or any
other person, which has not been obtained, is necessary in connection with the
execution, delivery, or performance of this Agreement by the Noteholder.  




ARTICLE THREE

REPRESENTATIONS, WARRANTIES, AND AGREEMENTS

OF THE CORPORATION




The Corporation hereby represents, warrants, and agrees to and with the
Noteholder that:




3.1

Capacity to Enter into Agreement.  The Corporation has full right, power and
authority to execute and deliver this Agreement and all other agreements,
documents and instruments to be executed in connection herewith and perform its
obligations hereunder and thereunder.  The execution and delivery by the
Corporation of this Agreement and all other agreements, documents and
instruments to be executed by the Corporation in connection herewith have been
authorized by all necessary action by the Corporation.  When this Agreement and
all other agreements, documents and instruments to be executed by the
Corporation in connection herewith are executed by it and delivered to the
Noteholder, this Agreement and such other agreements, documents and instruments
will constitute the valid and binding agreements of the





2




--------------------------------------------------------------------------------

 




Corporation enforceable against it in accordance with their respective terms,
except as such enforceability may be limited by or subject to (a) any
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to creditors' rights generally and (b) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).  




3.2

Conflicts.  The execution, delivery, and consummation of the transactions
contemplated by this Agreement will not (a) violate, conflict with or result in
the breach or termination of, or otherwise give any other contracting party the
right to terminate, or constitute a default (by way of substitution, novation or
otherwise) under the terms of, any contract to which the Corporation is a party
or by which the Corporation is bound or by which any of the assets of the
Corporation are bound or affected, (b) violate any judgment against, or binding
upon, the Corporation or upon its assets, (c) except as contemplated by this
Agreement, result in the creation of any lien, charge or encumbrance upon any
assets of the Corporation pursuant to the terms of any such contract, or (d)
violate any provision in the charter documents, bylaws or any other agreement
affecting the governance and control of the Corporation.  




3.3

Consents.  No consent from, or other approval of, any governmental entity or any
other person, which has not been obtained, is necessary in connection with the
execution, delivery, or performance of this Agreement by the Corporation.




ARTICLE FOUR

ADDITIONAL AGREEMENTS




Following the date hereof, each party shall execute and deliver such other
documents, and take such other actions, as may be reasonably requested by the
other party to complete the transactions contemplated by this Agreement.  




ARTICLE FIVE

SURVIVAL




All of the representations and warranties made by the parties hereto in this
Agreement or pursuant hereto, shall be continuing and shall survive the closing
hereof and the consummation of the transactions contemplated hereby,
notwithstanding any investigation at any time made by or on behalf of any party
hereto.  




ARTICLE SIX

MISCELLANEOUS




6.1

Notices.  Any notices, requests, demands, or other communications herein
required or permitted to be given shall be in writing and may be personally
served or sent by United States mail and shall be deemed to have been given if
personally served, when served, or if mailed, when deposited in the mail and
shall be deemed to have been received if personally served, when served, or if
mailed, on the third business day after deposit in the United States mail with
postage pre-paid by certified or registered mail and properly addressed.  As
used in this Agreement, the term “business day” means days other than Saturdays,
Sundays, and holidays recognized by Federal banks.  For purposes of this
Agreement, the addresses of the parties hereto shall be the addresses as





3




--------------------------------------------------------------------------------

 




set forth on the signature pages of this Agreement until a party subsequently
notifies the other party in writing of a change of address.  




6.2

Counterparts.  This Agreement may be executed in any number of counterparts and
each such counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one and the same instrument.




6.3

Amendments and Waivers.  This Agreement may be amended, modified, or superseded
only by written instrument executed by all parties hereto.  Any waiver of the
terms, provisions, covenants, representations, warranties, or conditions hereof
shall be made only by a written instrument executed and delivered by the party
waiving compliance.  Any waiver granted by a corporate party hereto shall be
effective only if executed and delivered by the chief executive officer,
president, or any vice president of such party.  The failure of any party at any
time or times to require performance of any provision hereof shall in no manner
affect the right to enforce the same.  No waiver by any party of any condition,
or of the breach of any term, provision, covenant, representation, or warranty
contained in this Agreement in one or more instances shall be deemed to be or
construed as a further or continuing waiver of any such condition or breach or a
waiver of any other condition or the breach of any other term, provision,
covenant, representation, or warranty.




6.4

Time of Essence.  Time is of the essence in the performance of this Agreement.




6.5

Captions.  The captions contained in this Agreement are solely for convenient
reference and shall not be deemed to affect the meaning or interpretation of any
Article, Section, or para­graph hereof.




6.6

Entire Agreement.  This Agreement sets forth the entire agreement and
understanding of the parties with respect to the transactions contemplated
hereby, and supersedes all prior agreements, arrangements, and understandings
relating to the subject matter hereof.




6.7

Successors and Assigns.  All of the terms, provisions, covenants,
representations, warranties, and conditions of this Agreement shall be binding
upon and shall inure to the benefit of and be enforceable by the parties hereto
and their respective heirs, legal representatives, assigns, and successors.  




6.8

Knowledge, Gender, and Certain References.  A representation or statement made
herein to the knowledge of any corporate party refers to the knowledge or belief
of the companies' directors, officers, and attorneys, regardless of whether the
knowledge of such person was obtained outside of the course and scope of his
corporate employment or duties, and regardless of whether any such person's
interests are adverse to such entity in respect of the matters as to which his
knowledge is attributed.  Whenever from the context it appears appropriate, each
term stated in either the singular or the plural shall include both the singular
and the plural, and pronouns stated in the masculine or the neuter gender shall
include the masculine, the feminine and the neuter gender.  The terms “hereof,”
“herein,” or “hereunder” shall refer to this Agreement as a whole and not to any
parti­cular Article, Section, or paragraph hereof.








4




--------------------------------------------------------------------------------

 







6.9

Applicable Law.  This Agreement shall be governed exclusively by its terms and
by the laws of the State of Florida.  The parties acknowledge and agree that the
15th Judicial Circuit in Florida, Palm Beach County, Florida, shall be the venue
and exclusive proper forum in which to adjudicate any case or controversy
arising either, directly or indirectly, under or in connection with this
Agreement and the parties further agree that, in the event of litigation arising
out of or in connection with this Agreement in these courts, they will not
contest or challenge the jurisdiction or venue of these courts.




6.10

Costs, Expenses and Fees.  Each party hereto agrees hereby to pay all costs,
expenses, and fees incurred by it in connection with the transactions
contemplated hereby, including, without limitation, all attorneys' and
accountants' fees.  




6.11

Role of Counsel.  The Noteholder acknowledges his understanding that this
Agreement was prepared at the request of the Corporation by Pearlman Law Group
LLP, its counsel, and that such firm did not represent the Noteholder in
conjunction with this Agreement or any of the related transactions.  The
Noteholder, as further evidenced by his signature below, acknowledges that he
has had the opportunity to obtain the advice of independent counsel of his
choosing prior to his execution of this Agreement and that he has availed
himself of this opportunity to the extent he deemed necessary and advisable.  




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.







 

 

 

 

Puradyn Filter Technologies Incorporated

 

 

 

 

By:

/s/ Edward S. Vittoria

 

 

Edward S. Vittoria, Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

/s/ Joseph V. Vittoria

 

 

Joseph V. Vittoria








5




--------------------------------------------------------------------------------

 




Exhibit A




SENIOR SECURED PROMISSORY NOTE











1


